Citation Nr: 1013215	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for lumbosacral 
sublux/strain/sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(BVA or Board) from an August 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that denied the benefits sought 
on appeal.  The Veteran had active service from March 1944 
to July 1946, and from November 1950 to December 1951.  

A BVA decision dated in November 2008 affirmed the RO's 
denial of service connection for lumbosacral 
sublux/strain/sprain.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an Order dated in October 2009, the 
Court granted a Joint Motion filed by the parties in the 
case and returned the case to the Board for compliance with 
the instructions in the Joint Motion.


The issue of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for skin caner has been raised by the record, but 
has not been adjudicated by the RO Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Joint Motion for Remand, granted by the Court, states 
that the Board in its decision of November 2008, did not 
provide adequate reasons or bases as to whether the 
Veteran's statements regarding continuity of symptomatology 
and an injury during service were competent and credible 
and, if so, whether the Veteran is entitled to a VA nexus 
examination.  The Veteran claims he was hospitalized for 
back pain during service and stated that he has had back 
pain since his in-service truck accident.  Under the facts 
and circumstances in this case, the Board is of the opinion 
that the Veteran should be afforded an examination prior to 
further appellate review.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is 
required.  Please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  Accordingly, this case is 
REMANDED for the following action:

The Veteran should be afforded an 
examination to determine the nature and 
etiology of any low back disorder.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, post service medical 
records and statements and testimony 
presented by the Veteran as to his 
service and postservice treatment and 
symptomatology.  Following this review 
and the examination, the examiner is 
requested to offer comments and an 
opinion as to whether any current low 
back disorder is causally or 
etiologically related to symptomatology 
shown in service treatment record, or 
otherwise related to service.  The 
examiner is further requested to 
identify the evidence that supports any 
conclusion reached.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


